TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00482-CR
                                     NO. 03-15-00483-CR
                                     NO. 03-15-00484-CR


                                   Tony Robleto, Appellant

                                               v.

                                 The State of Texas, Appellee




               FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
              NOS. D-1-DC-14-204512, D-1-DC-14-204513, & D-1-DC-14-204516,
                 THE HONORABLE KAREN SAGE, JUDGE PRESIDING


                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by

a brief concluding that the instant appeals are frivolous and without merit.        See Anders

v. California, 386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he

provided copies of the motion and brief to appellant, advised appellant of his right to examine

the appellate record and file a pro se response, and supplied appellant with a form motion for

pro se access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim.

App. 2014). Appellant has timely filed the motion requesting access to the appellate record with

this Court.
              Appellant’s pro se motion is granted in part. We hereby direct the clerk of the

trial court to provide a copy of the reporter’s record and clerk’s record to appellant, and to

provide written verification to this Court of the date and manner in which the appellate record

was provided on or before June 27, 2016. See id. at 321.

              It is ordered on June 16, 2016.



Before Justices Puryear, Goodwin, and Field

Do Not Publish